DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, Line 2, the language “of the type” has been removed;
Claim 11, Line 2, the language “of the type” has been removed;
Claim 17, Line 2, the language “of the type” has been removed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art has been cited in the application history.  With regard to independent claims 1, 11 and 17, the examiner notes that the closest prior art appears to be Dobson (US 2019/0357688).  The Dobson reference teaches an Adirondack chair with removable cup holder (Figure 1) comprising: a chair having a pair of arms each arm having a top surface, a bottom surface opposite the top surface; and a cup holder comprising: a U-shaped body having a base having a first end, a second end opposite the first end, a first upright attached to the first end and a second upright attached to the 
However, Dobson does not distinctly disclose or fairly suggest a post on the bottom of the arm of the chair and wherein the post on the bottom surface of the selected one of the pair of chair arms is sized and configured to fit through the hole in the cup receiver and create a snap-fit.  None of the cited prior art distinctly discloses or lends motivation to a person of ordinary skill in the art to add a post to the bottom of a chair arm and snappingly engage the post with the aperture at the bottom of the cupholder of Dobson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R WENDELL/               Primary Examiner, Art Unit 3636